EXHIBIT 10.12

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Fifth Amendment”), dated
as of October 27, 2011 (the “Fifth Amendment Date”), between NEW MOUNTAIN
FINANCE SPV FUNDING, L.L.C., a Delaware limited liability company (the
“Borrower”), WELLS FARGO SECURITIES, LLC, a Delaware limited liability company
(the “Administrative Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
lender (the “Lender”).

 

WHEREAS, the Borrower, New Mountain Finance Holdings, L.L.C., as collateral
administrator, the Administrative Agent, the Lender, the other lenders party
from time to time thereto and Wells Fargo Bank, National Association, as
collateral custodian, are party to the Loan and Security Agreement, dated as of
October 27, 2010 (as amended from time to time prior to the date hereof, the
“Loan and Security Agreement”), providing, among other things, for the making
and the administration of the Advances by the lenders to the Borrower;

 

WHEREAS, the Borrower, the Administrative Agent and the Lender desire to amend
the Loan and Security Agreement, in accordance with Section 12.1 of the Loan and
Security Agreement and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                       Defined Terms.  Terms used but not defined
herein have the respective meanings given to such terms in the Loan and Security
Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                       Amendment.  Section 5.2(e) of the Loan and
Security Agreement shall be deleted in its entirety and “[RESERVED]” shall be
inserted in lieu thereof.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                       The Borrower hereby represents and warrants
to the Administrative Agent and the Lender that, as of the Fifth Amendment Date,
(i) no Default, Event of Default, Change of Control or Collateral Administrator
Termination Event has occurred and is continuing and (ii) the representations
and warranties of the Borrower contained in the Loan and

 

--------------------------------------------------------------------------------


 

Security Agreement are true and correct in all material respects on and as of
such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Condition Precedent

 

This Fifth Amendment shall become effective as of the Fifth Amendment Date upon
receipt by the Administrative Agent of this Fifth Amendment, duly executed by
each of the Borrower, the Administrative Agent and the Required Lenders.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                       Governing Law. THIS FIFTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

SECTION 5.2.                       Severability Clause.  In case any provision
in this Fifth Amendment shall be invalid, illegal or unenforceable, the
validity, legality, and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

SECTION 5.3.                       Ratification.  Except as expressly amended
hereby, the Loan and Security Agreement is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Fifth Amendment shall form a part of the Loan and
Security Agreement for all purposes.

 

SECTION 5.4.                       Counterparts.  The parties hereto may sign
one or more copies of this Fifth Amendment in counterparts, all of which
together shall constitute one and the same agreement.  Delivery of an executed
signature page of this Fifth Amendment by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                       Headings.  The headings of the Articles and
Sections in this Fifth Amendment are for convenience of reference only and shall
not be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

[SIGNATURES FOLLOW]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the Fifth Amendment Date.

 

 

 

NEW MOUNTAIN FINANCE SPV FUNDING, L.L.C., as the Borrower

 

 

 

 

 

By:New Mountain Finance Holdings, L.L.C., its managing member

 

 

 

 

 

 

By:

/s/ Adam Weinstein

 

Name: Adam Weinstein

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Fifth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Director

 

[Signature Page to Fifth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------